Exhibit 10.1

LOGO [g94352img001.jpg]

EXECUTION COPY

MF GLOBAL UK LIMITED

AND

MAN INVESTMENTS AG

AND

THE PRODUCT CLEARING CLIENTS

 

 

AMENDMENT AGREEMENT TO

INTRODUCING BROKER MASTER AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT is made the 20th day of March 2008

BETWEEN

 

(1) MF GLOBAL UK LIMITED (previously Man Financial Limited), a company
incorporated in England and Wales with limited liability (No. 1600658) which is
regulated by the FSA in the conduct of its regulated activities in the United
Kingdom and whose registered address is Sugar Quay, Lower Thames Street, London
EC3R 6DU (the “Broker”);

 

(2) MAN INVESTMENTS AG, a company incorporated in Switzerland with limited
liability whose registered address is Etzelstrasse 27, 8808 Pfäffikon SZ,
Switzerland (the “Introducing Broker”); and

 

(3) EACH OF THE PRODUCT CLEARING CLIENTS that are party, from time to time, to
the IBMA (defined below) (each a “Product Clearing Client” or “PCC”), acting
through the Introducing Broker.

WHEREAS

 

(A) The parties entered into an introducing broker master agreement dated
20 June 2007 (together with any amendments or supplements thereto from time to
time, the “IBMA”) in respect of the provision by the Broker of clearing services
to the PCCs.

 

(B) The parties now wish to amend certain aspects of the IBMA as it relates to
the clearing of OTC FX Transactions and certain other matters.

 

(C) It is the intention of the Introducing Broker, as soon as reasonably
practicable and on a best endeavours basis, to procure on behalf of the PCCs
execution and clearing arrangements in respect of OTC FX Transactions with
counterparties other than the Broker (so that following implementation of such
arrangements the Broker is released from its obligations under clause 9.1
(Segregation in respect of OTC Transactions)).

IT IS AGREED AS FOLLOWS:

 

1. INTERPRETATION

Capitalised terms used but not defined in this Agreement shall have the meanings
given to them in the IBMA.

 

2. AMENDMENTS TO THE IBMA

 

2.1 The provisions of this Agreement shall amend and form part of the IBMA in
accordance with clause 26 of the IBMA and shall bind all current PCCs and any
PCCs acceding to the IBMA subsequent to the date of this Agreement. All
provisions of the IBMA shall remain in full force and effect subject to the
amendments contained herein.

 

2.2 The parties agree, as from the date of this Agreement, that their respective
rights and obligations under the IBMA shall be varied as described below:

 

  2.2.1 Limited exclusivity - The limited exclusivity provisions of clause 10.1
of the IBMA shall, insofar as they relate to the clearing of OTC Transactions,
be

 

- 1 -



--------------------------------------------------------------------------------

  disapplied in full from the date of this Agreement onwards unless and until
the parties agree otherwise and any obligations of any PCC or the Introducing
Broker in the IBMA or any other agreement relating to such exclusivity shall be
disapplied accordingly.

 

  2.2.2 OTC FX Transactions - Each PCC agrees that, as soon as reasonably
practicable with the intention that this is within one week of the date of this
Agreement, the only new OTC FX Transactions which it (or the Investment Manager
acting on its behalf) will conclude with or through the Broker and which will be
cleared under the IBMA are:

 

  (a) Non-deliverable Forward FX transactions (“NDFs”), provided that the
notional value of such NDFs at any time shall not exceed US$300 million; and

 

  (b) FX Spot Transactions. For the purposes of this clause 2.2.2, “FX Spot
Transactions” means spot transactions in FX as understood in the market in which
the trade is executed plus one additional business day or, in respect of the
Canadian market, plus two additional business days.

For the avoidance of doubt, such NDFs and FX Spot Transactions shall continue to
fall within the scope of clause 9.1 of the IBMA.

 

  2.2.3 During the one week period referred to in clause 2.2.2 above, each PCC
agrees that it will not seek to enter any new OTC FX Transaction with the Broker
which is for a period of more than five days, excluding NDFs permitted under
clause 2.2.2(a) above.

 

3. GOVERNING LAW

 

3.1 This Agreement shall be governed by, and construed in accordance with, the
laws of England and Wales and the parties hereby submit to the non-exclusive
jurisdiction of the courts of England to hear any suit, action or proceedings,
and to settle any dispute or claim arising out of or in connection with this
Agreement.

 

3.2 Each party hereby agrees that any legal proceedings may be served on it by
delivering a copy of such proceedings to it at its respective address set out in
the IBMA.

 

- 2 -



--------------------------------------------------------------------------------

SIGNED by and on behalf of the parties on the date which first appears in this
Agreement.

 

MF GLOBAL UK LIMITED       By:  

/s/ Kevin R. Davis

    By:  

/s/ Christopher Smith

Name:   KEVIN R DAVIS     Name:   CHRISTOPHER SMITH MAN INVESTMENTS AG for
itself and on behalf of each of the PCCs By:  

/s/ Laurence Fitzpatrick

    By:  

/s/ Andre Bruwer

Name:   LAURENCE FITZPATRICK     Name:   ANDRÉ BRUWER

 

- 3 -